DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are currently pending in U.S. Patent Application No. 16/568,139 and an Office action on the merits follows.


Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 8-13 and 17-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8 and 9-10 recite the limitation(s) in part, “of the processed image” and “for the processed image” respectively.  There is insufficient antecedent basis for this limitation in the claim(s).  For the purposes of compact prosecution interpretation is taken such that the language ‘the’ is read as ‘a’ establishing required basis therein, which is understood to be 
Dependent claims 11-13 are similarly rejected in view of the manner in which they inherit and fail to cure that/those deficiencies as identified for the case of claim 10 above.
Claims 17 and 18 are those system claims corresponding to method claims 8 and 9 respectively and are rejected accordingly in view of similar language ‘the processed image’.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 4, 7-8 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AZZABOU et al., "Non-Uniformity Correction Using Cosine Functions Basis and Total Variation Constraint", cited by Applicant, hereinafter Azzabou.

	As to claim 1, Azzabou teaches/suggests a method of correcting non-uniformity in the form of low frequency shading corrupting an image (Abs “non-uniformity correction technique for receiver dependent intensity fluctuations in NMR images ... The estimation of the parameters was done by minimizing a cost function that reduces the variance in the subcutaneous fat as well as the total variation of the non-uniformity function”), the method comprising:
generating a non-uniformity estimate for the image (page 748 col 2 Section I “The estimation of the parameter of the non-uniformity field is done through the minimization of a convex cost function. A detailed presentation of the method is provided in the second section”, Section 2, “modeling the intensity non-uniformity as resulting from a smooth multiplicative field”) by iteratively:
estimating a new non-uniformity update that minimizes a cost function based on a total variation among pixel values of the image (p749 Section 2, Eqns. 1-5, “Under the assumption that the signal in the subcutaneous fat is uniform and that it can be approximated by its mean value (called μf ), the estimation can be performed by minimizing the following quadratic cost function”, “we can estimate the cosine function coefficient by minimizing the following cost function:”, p749 col 2, “This problem was resolved when we added the total variation minimization constraint ... By minimizing the total variation of the field, the oscillations were reduced which ensured a better correction.”);
updating the non-uniformity estimate by adding the new non-uniformity update to the non-uniformity estimate (p749 Section 2, weighting each cosine function with corresponding coefficient and final summation thereof in view of “The non homogeneity field can be reconstructed if the observed samples are uniformly distributed in the image domain. This is unfortunately not the case of our application where the hypothesis of signal homogeneity is valid only for subcutaneous fat. The system obtained using only pixels of subcutaneous fat area is bad conditioned because the restriction of the cosine function to this domain is no longer orthogonal. We can observe very important oscillations in the region that were not sampled.”, update pertaining to muscle as distinguished from and added to estimate pertaining to subcutaneous fat); and
applying the non-uniformity estimate to the image to obtain a corrected image with the low frequency shading suppressed or removed (Fig. 3, p750 Section 3.2 “We can notice that our algorithm outperforms the one based on entropy correction in the region subcutaneous fat and has similar performance for muscle regions. In [Fig.3] we showed some examples of correction using both algorithms. We can see that our algorithm achieves better correction for the fatty region and the bone.”, Fig. 4, correction image (iii), Fig. 5).

As to claim 4, Azzabou teaches/suggests the method of claim 1.
	Azzabou teaches/suggests the method further comprising applying, to the image, a transformation that takes into account an additive nature and a multiplicative nature of the low frequency shading (Section 2, “modeling the intensity non-uniformity as resulting from a smooth multiplicative field”) to generate a transformed image, wherein the generating and the applying of the non-uniformity estimate are performed with respect to the transformed image (p750 section 3, “we have to point out that to implement our method one has first to determine the region that corresponds to the subcutaneous fat. This region is extracted by a simple thresholding because it is well contrasted with respect to the other tissues in the muscle”).

As to claim 7, Azzabou teaches/suggests the method of claim 1.
	Azzabou teaches/suggests the method wherein the cost function is further based on an energy level of a gradient of the non-uniformity estimate (p749 col 1, Section 2 “The first term of the cost function ensures the homogeneity of the subcutaneous fat signal where the only variation source is the non-uniformity field. The second term is the total variation of the field in the entire domain. Its role is to reduce the oscillations in the resulting function. λ is a parameter that defines the trade-off between the two constraints. By introducing the square of L2 norm of the non-uniformity gradient, we still have a quadratic cost function with respect to the variable h.”).

As to claim 8, Azzabou teaches/suggests the method of claim 7.
	Azzabou teaches/suggests the method wherein the cost function further comprises a weight associated with the total variation among pixel values of the processed image and a weight associated with the energy level of the gradient of the new non-uniformity update (p749 col 1, Section 2 “The first term of the cost function ensures the homogeneity of the subcutaneous fat signal where the only variation source is the non-uniformity field. The second term is the total variation of the field in the entire domain. Its role is to reduce the oscillations in the resulting function. λ is a parameter that defines the trade-off between the two constraints. By introducing the square of L2 norm of the non-uniformity gradient, we still have a quadratic cost function with respect to the variable h.”, section 3.1 total variation constraint disclosure).

As to claim 14, this claim is the system claim corresponding to the method of claim 1 and is rejected accordingly.  

As to claim 15, 16-17, this claim is the system claim corresponding to the method of claim 4, 7-8 and is rejected accordingly.  



Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art as it relates non-uniformity correction systems/methods.


Allowable Subject Matter
	Claims 2-3 and 5-6, 9-13, 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Examiner, Art Unit 2669